Citation Nr: 0811003	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What rating is warranted for right knee arthritis since 
July 2, 2003.

2.  What rating is warranted for post operative residuals of 
a right knee menisectomy prior to November 28, 2006.

3.  Entitlement to service connection for left knee arthritis 
secondary to service-connected right knee arthritis.

4.  Entitlement to additional benefits for the veteran's son 
for the period August 23, 1988 to June 22, 1992.

5.  Entitlement to an effective date earlier than November 
28, 2006, for a 40 percent rating for right knee traumatic 
arthritis.

6.  The propriety of the reduction of the 20 percent rating 
to a non-compensable rate for post operative residuals of a 
right knee menisectomy.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from April 1970 to September 
1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2004 decision and rating decisions of April 
2003, January 2005 and April 2007 of the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.  The December 2004 decision determined that the 
veteran's son could not be added as a dependent.  The January 
2005 rating decision granted a 10 percent rating for right 
knee traumatic arthritis, effective July 2, 2003; continued a 
20 percent rating for post operative residuals of a right 
knee menisectomy; and denied entitlement to service 
connection for the left knee disorder.  The veteran submitted 
a timely appeal in his February 2005 Notice of Disagreement.

The April 2007 rating decision increased the rating for right 
knee traumatic arthritis to 40 percent, effective November 
28, 2006, and reduced the rating for post operative residuals 
of a right knee menisectomy to a noncompensable rate, 
effective the same date.  The veteran appealed the effective 
date of the increased rating and the reduction action, and 
perfected that appeal in his August 2007 substantive appeal.

The Board, however, notes a procedural anomaly which must be 
accounted for.  As noted, the veteran submitted a timely 
February 2005 Notice of Disagreement to the January 2005 
rating decision.  His Notice of Disagreement with the 
December 2004 dependency determination was received by the RO 
in January 2005.  The June 2005 Statement of the Case, 
however, only addressed the veteran's dependency claim.  
Although subsequent Supplemental Statements of the Case 
include issues pertaining to the ratings assigned the right 
knee, and the question of entitlement to service connection 
for a left knee disorder; no Statement of the Case exists in 
the claims file in response to the February 2005 Notice of 
Disagreement.  Nonetheless, this appeal has a long and 
complex procedural history dating from 1986.  Thus, the Board 
will not remand for a Statement of the Case related to the 
January 2005 Notice of Disagreement, as that would cause 
further delay for this incarcerated veteran.  Instead, the 
Board deems the veteran's Notice of Disagreement and 
perfected appeal for the effective date and reduction actions 
to be included in the Statement of the Case and substantive 
appeal of those issues and thereby perfected allowing the 
Board to exercise jurisdiction over those issues.

The veteran's claims are, in part, remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC, as they 
require further development.  Thus, they are addressed in the 
REMAND portion of the document below and is REMANDED as 
stated.
 

FINDING OF FACT

The preponderance of the probative evidence indicates that 
the veteran's application to add his son as a dependent for 
retroactive benefits was not timely received.


CONCLUSION OF LAW

The criteria for entitlement to additional dependency 
benefits for a dependent child from August 23, 1988, to June 
23, 1992, have not been met. 38 U.S.C.A. §§ 101(4), 1115, 
5110, 5107(b) (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.57, 
3.401(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  A December 2002 RO letter 
included a VA Form 21-686c for the veteran to provide 
information pertinent to adding his son as a beneficiary, 
which requested the information related to substantiating and 
completing a claim.  VA has fulfilled its duty to assist the 
veteran in obtaining identified and available evidence needed 
to substantiate the claim in question.  The veteran was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

Governing Law and Regulation

A veteran with service connected disability rated at not less 
than 30 percent shall be entitled to additional compensation 
for dependents.  38 U.S.C.A. § 1115(2) (West 2002); 38 C.F.R. 
§ 3.4(b)(2).

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

An award of additional compensation for dependents based on 
the establishment of a rating in the percentage specified by 
law for that purpose shall be payable from the effective date 
of such rating, but only if proof of dependents is received 
within one year from the date of such rating.  38 U.S.C.A. § 
5110(f).

The effective date of the award of any benefit or increase by 
reason of marriage or the birth or adoption of a child shall 
be the date of that event if proof is received by VA within 
one year from the date of marriage, birth, or adoption.  38 
U.S.C.A. § 5110(n).

Additional compensation for dependents will be effective the 
latest of the following dates: (1) date of claim; (2) date 
the dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within one year of notification of such rating action; or (4) 
date of commencement of the veteran's award. 38 C.F.R. § 
3.401(b).  The "date of claim" for additional compensation 
for dependents is the date of the veteran's marriage or birth 
or adoption of a child, if evidence of the event is received 
within one year of the event, otherwise, the date notice is 
received of the dependent's existence, if received within one 
year of VA's request.  38 C.F.R. § 3.401(b)(1).

Payment of monetary benefits based on original, reopened, or 
increased awards of compensation, pension, or dependency and 
indemnity compensation may not be made for any period prior 
to the first day of the calendar month following the month in 
which the award became effective.  38 U.S.C.A. § 5111; 38 
C.F.R. § 3.31.

The term "child" for VA purposes means an unmarried person 
who is a legitimate child, a child legally adopted before the 
age of 18 years, a stepchild who acquired that status before 
the age of 18 years and who is a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child. In addition, the child must also be 
someone who: (1) is under the age of 18 years; or (2) before 
reaching the age of 18 years became permanently incapable of 
self support; or (3) after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).

Analysis

The respective positions of the veteran and the RO's basis 
for its denial of his claim are simple and straight-forward.  
The RO determined that, while the veteran included his son's 
name and incorrect birth date of June 21, 1977-versus June 
23, 1974, on his original 1986 claim, he did not respond in a 
timely manner once his benefits reached the 30 percent level, 
which is a statutory/regulatory requirement for adding 
dependents to one's benefits allowance.  A July 1999 rating 
decision granted a 10 percent rating for the veteran's right 
knee disability, effective April 1997, which increased his 
total combined rating for his then service-connected 
disabilities to 30 percent.

The July 1999 letter which notified the veteran of that 
decision specifically informed the appellant that he needed 
to confirm the dependent-related information in his claims 
file within one year of the date of the letter before 
additional benefits could be paid for his wife.  While the 
RO's letter only addressed the veteran's wife, his son was in 
fact 25 years of age at this point and no longer eligible to 
be included.  See 38 C.F.R. § 3.57.  A VA Form 21-686c was 
included to assist the veteran in providing the necessary 
information.

On the completed and returned form, which the RO received in 
August 1999, the veteran only listed his wife as a dependent.  
In Block 12a, where children are listed, the veteran 
inserted, "not applicable."  Subsequently, a significant 
event occurred, which the veteran asserts is the seminal 
event of his claim.

In this regard, a November 2000 rating decision determined 
that a May 1993 rating decision, which severed service 
connection for a herniated disc, contained clear and 
mistakable error.  The November 2000 rating decision restored 
entitlement to service connection for the back disorder 
effective retroactively to February 1991.  The rating 
decision also increased the rating for the disability to 40 
percent, effective August 1988, and to 60 percent, effective 
February 1991.  A November 2000 letter informed the veteran 
of the decision.

In his January 2005 Notice of Disagreement the veteran 
asserts that he is entitled to retroactive benefits for the 
period his son was under the age of 18.  In so doing the 
veteran in essence acknowledges that his son was ineligible 
for benefits as of the 1999 rating decision, and that is why 
he only included his wife on the August 1999 VA Form 21-686c.  
But, the veteran accurately points out, the November 2000 
rating decision was a retroactive allowance of benefits, and 
that changed the calculus of the entire situation.  As of 
August 1988, his son was 14 years of age, which would have 
entitled him to four years of benefits.  The veteran, in 
fact, asserts that dependent benefits should in fact be 
awarded back to 1986, the original date of his claim, an 
issue which is yet to be decided by the Board.  The veteran 
asserts that in his January 2001 notice of disagreement that 
he in fact applied on that basis within one year of the 
November 2000 decision and, thus, he is entitled to prevail 
on this issue.  Unfortunately, this is where his argument 
fails, as the probative evidence of record shows that not to 
be the case.

As noted, the veteran did not include his son in response to 
the July 1999 rating decision.  Hence, he did not meet the 
requirement of applying within one year of having reached the 
qualifying 30 percent rate.  

His alternate argument also fails.  Specifically, although 
the veteran asserts that he in fact included his son's status 
in January 2001 and December 2001 statements to the RO, that 
is not the case.  In a December 2000 letter, the veteran 
requested a breakdown of the retroactive benefits his wife 
would receive.  He made no mention of his son in that letter.  
The Board has carefully scrutinized the veteran's January 
2001 notice of disagreement with the November 2000 decision, 
and an addendum thereto, and finds no reference whatsoever to 
his son.  His sole focus in his Notice of Disagreement was 
the effective dates of his increased ratings and the evidence 
he believed supported his assertions.

The letter which the veteran titled "Clarification of Notice 
of Disagreement" was received by the RO in December 2001-
more than one year after the November 2000 rating decision.  
The December 2001 "clarification" is the earliest document 
after the November 2000 rating decision to claim benefits for 
his son.  Therein he asserted that, since he listed his son 
on his 1986 application for benefits and his service records 
noted his son, that was sufficient for VA to award 
retroactive benefits for his son for the period up to his 
18th birthday.

The Board must reject that assertion.  While the veteran had 
included his son on his 1986 claim, it was still the 
appellant's duty to submit a claim for any retroactive 
benefits due him within one year of the November 2000 rating 
decision, 38 C.F.R. § 3.401, as VA would not have been aware 
of his son's then current status.  The letter which notified 
him of the November 2000 rating decision is dated November 
30, 2000, so that is the date his one-year period to file for 
his son began.  38 C.F.R. § 20.302(a).  The letter in which 
he applied for inclusion of his son is dated December 17, 
2001, i.e, more than one year after November 30, 2000.  Thus, 
the date he mailed it has no bearing on the issue.  It was 
received by the RO on December 19, 2001.  Consequently, the 
evidence is clear that the veteran did not apply for his son 
until more than one year after the date of his retroactive 
award.

Thus, the benefit sought on appeal is denied.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt.  As the preponderance of the evidence is against the 
veteran's claim, however, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to additional benefits for the veteran's son for 
the period August 23, 1988 to June 22, 1992, is denied.


REMAND

As noted earlier, the veteran is incarcerated and, as a 
result, he has not received a VA examination since his 
current claims were filed.  Governing prison officials where 
the veteran is confined will not allow him to be transported 
to a VA medical facility for an examination.  The RO 
endeavored to arrange an examination for the veteran, but the 
servicing VA medical facility informed the RO that, due to 
"budgetary constraints," neither a VA nor fee-basis 
examiner would be made available to conduct an examination at 
the confinement facility.  Thereafter, the RO arranged for a 
review of the claims file by a nurse practitioner.

In Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that VA adjudicators must tailor such assistance to the 
peculiar circumstances of confinement, and that "such 
individuals are entitled to the same care and consideration 
given to their fellow veterans."  The Court further observed 
in Bolton v. Brown, 8 Vet. App. 185, 191 (1995), that the 
potential for conducting an examination at the confinement 
facility must be explored.  The record notes that the RO did 
in fact exercise those efforts.  

The Board notes that VA medical facilities are under the 
auspices of the Veterans Health Administration, and that the 
RO, being under the Veterans Benefits Administration, 
exercises no oversight over a medical facility.  Nonetheless, 
the prevailing legal precedent does not allow for "budgetary 
constraints" to influence whether a service connected 
veteran who appears entitled to an examination in fact 
receives one.  Thus, affording the veteran a VA examination 
by an appropriate examiner must again be addressed on remand.

The probative evidence of record is also in need of medical 
interpretation as to whether the veteran's post-meniscectomy 
rating was properly reduced to a noncompensable rate.  The 
veteran's post operative residuals of a menisectomy are rated 
under Diagnostic Code 5257.  That code pertains to 
instability and subluxation.  38 C.F.R. § 4.71a.  Diagnostic 
Codes 5258 and 5259 rate cartilage-related symptoms.  Id.  In 
a precedental opinion, the General Counsel, VA, determined 
that separate ratings for instability and arthritis were 
allowable where indicated.  VAOPGCPREC 23-97; 62 Fed. Reg. 
63,604 (1997).  

In VAOPGCPREC 9-98; 63 Fed. Reg. 56,704 (1998), the General 
Counsel observed that cartilage (or meniscus) symptomatology 
may in fact be a factor in limitation of motion 
symptomatology.  If this is in fact the case, then if the 
veteran's post-meniscectomy is more appropriately rated under 
Diagnostic Code 5258 or 5259, a separate rating in addition 
to the current 40 percent rating for the traumatic arthritis 
may not be in order.  See 38 C.F.R. § 4.14.  On the other 
hand, if the veteran's right knee is manifested by 
instability or subluxation, then separate ratings may be in 
order.  VAOPGCPREC 23-97.  Thus, additional medical insight 
will be helpful to the Board's appellate review of this 
issue.

The same holds true if the probative medical evidence shows 
the veteran's right knee is manifested by a limitation of 
extension and/or flexion to a compensable degree.  In such a 
case he may be entitled to separate ratings for the 
limitation in each plane of movement.  VAOPGCPREC 09-04; 69 
Fed. Reg. 59,990 (2004).

Confinement and VA treatment records suggest that the 
veteran's right knee may have manifested limitation of motion 
on extension to a compensable degree possibly as early as 
1999.  A January 2003 entry of the confinement records notes 
incomplete extension, but no specific values are given.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  A comprehensive 
medical review of the claims file is needed to interpret some 
of the treatment notes to aid the Board in reviewing this 
issue.

Finally, the Board received additional evidence from the 
veteran in January 2008, for which he did not waive initial 
RO review and consideration.  In the absence of a waiver, the 
Board may not consider it.  38 C.F.R. § 20.1304.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
claims(s) on appeal, as outlined by the 
Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  In particular 
the appellant must be given precise notice 
of the rating criteria pertaining to his 
claims of entitlement to increased ratings 
for right knee arthritis and post 
operative residuals of a right knee 
menisectomy.

2.  The RO should ensure that all ongoing 
treatment records not already associated 
with the claims file are obtained.  Any 
necessary release should be obtained from 
the veteran.

3.  After the above is complete, the 
veteran is to be afforded a VA orthopedic 
examination by a physician to determine the 
current severity of his right knee 
disability.  The claims folders must be 
made available to the examiner for review 
as part of the examination.  The RO shall 
document all actions and efforts to arrange 
and schedule the examination and ensure 
that all efforts are expended to tailor 
VA's assistance to the veteran's specific 
circumstances.

In addition to addressing the range of 
right knee motion, the examiner is to 
address the extent of any functional loss 
of use of the right knee due to 
pain/painful motion, weakness or premature 
fatigability, incoordination, limited or 
excess movement, etc., including at times 
when the veteran's symptoms are most 
prevalent - such as during flare-ups or 
prolonged use.  If possible, these findings 
should be portrayed in terms of degrees of 
additional loss of motion.

The examiner is to conduct a comprehensive 
review of the claims files and address 
whether there is probative medical evidence 
that the veteran's right knee has been 
manifested by a limitation of extension of 
10 degrees or more.  If so, the examiner 
should note the date that symptomatology 
first manifested and whether it continued 
or had an end date.

The examiner is to determine whether the 
veteran's right knee manifests, or has 
manifested, instability or subluxation.  
The records are to be reviewed as part of 
this determination.  The examiner is to 
opine whether post-operative residuals of a 
right knee menisectomy is primarily 
manifested by a limitation of motion or by 
other symptomatology to include subluxation 
and/or instability.

The examiner is to address whether there is 
at least 50-50 chance that veteran's 
service-connected right knee disorder 
caused or aggravates any left knee 
disorder.  Any opinion should be fully 
explained and the rationale provided.

4.  After the development requested has been 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  The RO is to readjudicate the veteran's 
claims in light of the additional evidence 
obtained.  If any claim is not granted to 
his satisfaction, the RO is to send a 
Supplemental Statement of the Case and give 
the appellant an opportunity to respond 
before returning the files to the Board for 
further appellate consideration.

The case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The veteran need take 
no action unless otherwise notified.  VA will notify him if 
further action is required on his part.  He has the right to 
submit additional evidence and argument concerning the claims 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


